Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive. The applicant has argued that Chou fails to teach the added limitations of Claim 1, particularly “the charger controls charge on a basis of the maintained total voltage of the plurality of the energy storage devices”. The examiner respectively disagrees.
The applicant has brought in the contested limitation from Claims 18 and 29 as the particular limitations which were disputed. The applicant then cited ¶’s [32, 34, 42-44] of Chou to dispute this feature. The examiner notes that the applicant omitted to argue about the cited sections which the examiner cited for Claims 18 and 29. The examiner has provided a screenshot of them below for the applicant’s convenience (while adding ¶[22] for added convenience): 

    PNG
    media_image1.png
    245
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    195
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    443
    media_image3.png
    Greyscale
	
The examiner will further will provide a screenshot of Fig. 6 to add further context: 

    PNG
    media_image4.png
    435
    640
    media_image4.png
    Greyscale

By comparing these sections of Chou, it is readily apparent that the limitations required are in fact taught by Chou. ¶’s [21, 22] describes the situation where the constant voltage is lowered due to one of the plurality of batteries, while ¶[23] describes that when the total/sum of the voltages of the plurality of batteries, another change to the constant voltage is affected. 
As for the applicant’s arguments over the word “maintained”, the examiner notes that the applicant’s originally filed word does not mean what the applicant is arguing. The applicant has argued that the total battery voltage would be maintained (i.e. constant). However, the fact that a single cell of the plurality of cells reaches a certain voltage before the other cells, then the constant voltage is changed to apply, means that as the other cells are brought close to the target voltage, the total voltage of the plurality of energy storage devices will be in flux (sum). Rather, the total voltage will be maintained within a threshold, as one having ordinary skill in the art 
The examiner will conclude by stating that attempting to claim that the total battery voltage is maintained at a constant value will be met with a 112(a) new matter rejection unless explicit originally filed support description is provided. In addition, a 112(b) rejection would be applied as one having ordinary skill in the art understands that real-world batteries would not have their collective battery voltage maintained at a constant voltage. Rather, they would fluctuate over any time period around a threshold of a target voltage.
As the objected claim was amended, the claim objection is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 17, 19, 20, 26, 27, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (USPGPN 20050140333).
Independent Claim 17, Chou discloses a management apparatus (604, 624, 626 of Fig. 5) comprising a control unit (604, 624)) that gives, to a charger (602, 622), that performs constant current constant voltage charge (see Fig. 6, ¶’s [21-23]), a lowering notification to lower charge voltage when, during constant voltage charge (as seen in Fig. 6, initial constant voltage charge of 30.0V) of a plurality of energy storage devices (64, described in ¶[31] to have batteries in series, i.e. a plurality of batteries) connected in series, in which a total voltage of the plurality of energy storage devices is maintained (maintained with a threshold of the target voltage, see Fig. 6 and ¶’s [21-23]), a voltage of any of the plurality of the energy storage devices becomes equal to or higher than a first threshold (abstract, ¶’s [28, 38, 42-44] describes this feature), where in the charger controls charge on a basis of the maintained voltage of the plurality of the energy storage devices (¶’s [21-23] and Fig. 6 demonstrates that the charge controls the charge based on the total voltage of the plurality of the energy storage devices being maintained within a threshold of the charging voltage, namely between the first preset voltage and the second preset voltage).
The applicant has argued that Chou fails to teach the added limitations of Claim 1, particularly “the charger controls charge on a basis of the maintained total voltage of the plurality of the energy storage devices”. The examiner respectively disagrees.
The applicant has brought in the contested limitation from Claims 18 and 29 as the particular limitations which were disputed. The applicant then cited ¶’s [32, 34, 42-44] of Chou to dispute this feature. The examiner notes that the applicant omitted to argue about the cited 

    PNG
    media_image1.png
    245
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    195
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    321
    443
    media_image3.png
    Greyscale
	
The examiner will further will provide a screenshot of Fig. 6 to add further context: 

    PNG
    media_image4.png
    435
    640
    media_image4.png
    Greyscale


As for the applicant’s arguments over the word “maintained”, the examiner notes that the applicant’s originally filed word does not mean what the applicant is arguing. The applicant has argued that the total battery voltage would be maintained (i.e. constant). However, the fact that a single cell of the plurality of cells reaches a certain voltage before the other cells, then the constant voltage is changed to apply, means that as the other cells are brought close to the target voltage, the total voltage of the plurality of energy storage devices will be in flux (sum). Rather, the total voltage will be maintained within a threshold, as one having ordinary skill in the art would understand. As the applicant did not specify how the voltage was maintained, the examiner will interpret the claim limitations to mean that the voltage is maintained within a threshold of the target voltage, wherein the maintained threshold is between the first preset voltage and the second preset voltage. In addition, it can be seen that the total voltage of Chou’s invention slowly get closer and closer to the target voltage, see the progression of time segments in Fig. 6. Therefore, the applicant’s arguments have been met.
Dependent Claim 19, Chou discloses after the charge voltage is lowered, when the voltage of any of the plurality of the energy storage devices is equal to or higher than the first threshold, the control unit gives a stepwise lowering notification to the charger to further lower the charge voltage (see Figs. 4 & 6, A1-C1 shows 2 stepwise decreases; comparing Figs. 4 and 6, it can be seen that after the decreasing charge voltage operation, it returns to 110, and if the battery[ies] voltage[s] is[are] no longer greater than the threshold, see ¶’s [27-30], and the 
Dependent Claim 20, Chou discloses the control unit gives the stepwise lowering notification a plurality of times to lower the charge voltage in multiple steps (see Fig. 6 as compared to Fig. 4, where at least two lowering steps are shown stepwise, while it is inherent that more can occur as A1-D1 shows at least 3 stepwise steps).
Dependent Claim 22, Chou discloses when the voltages of all of the plurality of the energy storage devices are equal to or lower than a second threshold, the control unit gives, to the charger, a restoration notification to restore the charge voltage to an initial value (comparing Figs. 4 and 6, it can be seen that after the decreasing charge voltage operation, it returns to 110, and if the battery[ies] voltage[s] is[are] no longer greater than the threshold, see ¶’s [27-30], and the current is less than a first preset voltage, then the charge voltage is then increased, and it returns to 110 assuming the charge current is less than a second preset current, with the increase/decrease being only 0.2V per step).
Dependent Claim 26, Chou discloses a discharge circuit that allows the plurality of the energy storage devices to discharge electricity individually, wherein the control unit allows, among the plurality of the energy storage devices, only an energy storage device in which a voltage becomes equal to or higher than a third threshold to discharge electricity by the discharge circuit (see description of ¶[40] in light of Figs. 4 & 6).
Dependent Claim 27, Chou discloses an energy storage apparatus comprising: one or a plurality of energy storage blocks connected in series (one shown, one required) ; and the 
Dependent Claim 28, Chou discloses an energy storage system comprising: a charger (602, 622); the energy storage apparatus according to claim 27 (Fig. 5); and a charge path that connects the charger and the energy storage apparatus (wiring connecting 622 to 64).
Dependent Claim 31, Chou discloses a charge control circuit that controls charge of the energy storage apparatus is not provided on the charge path (604, 624, 626 are not located on the charge path between 622 and 64).
Claims 21 and 30 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chou et al (USPGPN 20050140333).
Dependent Claim 21, Chou discloses each of the plurality of the energy storage devices has: a low-change area in which a rate of change of an open circuit voltage with respect to a state of charge is relatively low; and a high-change area in a high charge state, the high-change area being in a state of charge higher than the state of charge of the low-change area and having a relatively high rate of change of the open circuit voltage with respect to the state of charge than the rate of change in the low- change area, and the first threshold is included in the high-change area in the high charge state (415 is at the top of the high change area, see middle graph of Fig. 6, with middle part being the low-change area, comparing middle and top charts of Fig. 6, it is reasonable to assume there are 7 batteries, as 7*4.15=29.5, it would appear inherent and/or obvious to a person having ordinary skill in the art that the battery voltages are lithium batteries with a maximum charge voltage of approximately 4.2V, with the excess voltage being consumed in the wiring, switch 622, battery detector 626, and/or discharge resistor of voltage equalizer 628 
Dependent Claim 30, Chou discloses in response to the lowering notification, the charger lowers the charge voltage from an initial value, and the charge voltage after the lowering is included in the high-change area in the high charged state in terms of a voltage per one of the plurality of the energy storage devices (415 is at the top of the high change area, see middle graph of Fig. 6, with middle part being the low-change area, comparing middle and top charts of Fig. 6, it is reasonable to assume there are 7 batteries, as 7*4.15=29.5, it would appear inherent and/or obvious to a person having ordinary skill in the art that the battery voltages are lithium batteries with a maximum charge voltage of approximately 4.2V, with the excess voltage being consumed in the wiring, switch 622, battery detector 626, and/or discharge resistor of voltage equalizer 628 [see ¶[40]], thus the actual voltage applied across the 7 serial batteries is approximately the 4.5 threshold which is at the top of the high change area).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Takahashi et al (USPGPN 20100253285)
Dependent Claim 24, Chou is silent to when a voltage difference between the plurality of the energy storage devices is equal to or less than a predetermined value, the control unit gives a restoration notification to restore the charge voltage of the charger to an initial value.
Takahashi teaches when a voltage difference between the plurality of the energy storage devices is equal to or less than a predetermined value, the control unit gives a restoration notification to restore the charge voltage of the charger to an initial value (see any of ¶’s [134, 143, 195, 306] along with Figs. 16 as compared to the circuit of Fig. 1, where when a battery has a difference higher than the threshold, the charge voltage for the battery[ies] is lowered by 
It would have  been obvious to a person having ordinary skill in the art to modify Chou in view of Takahashi to provide improved user convenience and safety.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Kim et al (USPGPN 20170279283)
Dependent Claim 23, Chou is silent to the control unit performs a process of informing abnormality when the charger repeats adjustment of the charge voltage either a predetermined number of times or a predetermined period of time or longer.
Kim teaches the control unit performs a process of informing abnormality when the charger repeats adjustment of the charge voltage either a predetermined number of times or a predetermined period of time or longer (¶[38], Fig. 3). One having ordinary skill in the art understands that when something has failed, it needs to be replaced or the battery can damage the equipment and/or humans near it/which it is inside; thus doing so serves to improve safety.
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Takahashi, further in view of Tosch (USPGPN 20170229884)
Dependent Claim 25, Chou teaches lowering the charge voltage for a period of time.
Chou is silent to the control unit performs a process of informing abnormality when an event continues for a predetermined period of time or longer.
Tosch teaches the control unit performs a process of informing abnormality when an event continues for a predetermined period of time or longer (any of ¶’s [51, 62, 65] describes a situation where when certain events occur over a threshold/predetermined period of time, an error/abnormality signal is sent out). One having ordinary skill in the art understands that when something has failed, it needs to be replaced or the battery can damage the equipment and/or humans near it/which it is inside; thus doing so serves to improve safety.
It would have been obvious to a person having ordinary skill in the art to modify Chou Takahashi in view of Tosch to provide improved safety.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (USPGPN 20050140333) in view of Shimane et al (USPGPN 20030029654)
Dependent Claim 32, Chou teaches when the voltage of any of the plurality of the energy storage devices of the energy storage apparatus becomes equal to or higher than the first threshold, the control unit gives the lowering notification to lower the charge voltage.
Shimane teaches the energy storage apparatus connected to a power supply line for supplying electric power from a main power source to a load via a branch line; and a power converter provided on the branch line, wherein the power converter is a bidirectional power 
It would have been obvious to a person having ordinary skill in the art to modify Chou with Shimane to provide improved simplicity and reduced size and costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859